Case 9:21-cv-80925-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

  JUANITA ALICEA,

         Plaintiff,                                            CASE NO.:

  vs.

  ADVANCE STORES COMPANY, INCORPORATED,
  a Florida Profit Corporation,
  d/b/a ADVANCE AUTO PARTS #9593,

        Defendant.
  ____________________________________/

                                            COMPLAINT

         COMES NOW the Plaintiff, JUANITA ALICEA (hereinafter “ALICEA”), by and through

  the undersigned Counsel, and sues the Defendant, ADVANCE STORES COMPANY,

  INCORPORATED, a Florida Profit Corporation, d/b/a ADVANCE AUTO PARTS #9593

  (hereinafter “Advance Auto”), and alleges the following:

                                  JURISDICTION AND VENUE

         1.      This is a civil action with damages that exceed Fifteen Thousand Dollars

  ($15,000.00), exclusive of interest and costs.

         2.      This Court is vested with federal question jurisdiction over Plaintiff’s claim arising

  under the Fair Labor Standards Act (hereinafter “FLSA”), 29 U.S.C. §§ 201 et seq., pursuant to

  28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

         3.      This Court has supplemental jurisdiction over Plaintiff’s related claim arising under

  the Florida Worker’s Compensation Law, Fla. Stat. § 440.205, pursuant to 28 U.S.C. § 1367.




                                                   1
Case 9:21-cv-80925-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 2 of 7




          4.      Venue lies within the Southern District of Florida, West Palm Beach Division,

  pursuant to 28 U.S.C. § 1391(b), because all actions giving rise to this claim arose in this Judicial

  Circuit.

          5.      All statutory and administrative prerequisites have been met, waived, or abandoned

  prior to the filing of this action.

                                              PARTIES

          6.      At all times material hereto, ALICEA was a resident of Palm Beach County,

  Florida, and commuted to work in Palm Beach County, Florida, while an “employee” of Advance

  Auto as defined by the FLSA.

          7.      At all times material hereto, Advance Auto was duly authorized and licensed to do

  business in Palm Beach County, Florida, with its principal address at 1131 45th Street, Mangonia

  Park, Florida 33407, wherein it provided and continues to provide automotive services and

  supplies to customers throughout the county, with annual gross sales and/or business volume of

  $500,000 or more. In the advancement of its business, Advance Auto engaged in and continues to

  engage in interstate commerce.

          8.      Advance Auto controlled ALICEA’s duties, hours worked, and compensation.

  Accordingly, Advance Auto was ALICEA’s “employer” as defined by the FLSA.

          9.      At all times material hereto, Advance Auto was a privately held company in

  Mangonia Park, Florida with annual gross sales and/or business volume of $500,000 or more.

          10.     In the advancement of its business, Advance Auto employed at least two (2)

  employees within the meaning of the FLSA.




                                                   2
Case 9:21-cv-80925-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 3 of 7




         11.     In the advancement of its business, Advance Auto had/has many employees who

  regularly handled, sold, rented and otherwise worked on goods and materials that were moved in

  and/or produced for commerce by any person.

         12.     In advancement of its business, Advance Auto engaged in and continues to engage

  in interstate commerce within the meaning of the FLSA.

                                    GENERAL ALLEGATIONS

         13.     Plaintiff ALICEA was employed as a Commercial Driver by Advance Auto from

  on or about November 1, 2018 through April 7, 2021 earning approximately $10.36 hourly.

         14.     Throughout her employment with Advance Auto, ALICEA exhibited exemplary

  job performance.

         15.     On April 2, 2021 while on the job, ALICEA attempted to lift five gallons of oil,

  resulting in a work-related injury.

         16.     Immediately thereafter, ALICEA submitted a claim with Advance Auto’s worker’s

  compensation human resources department for her April 2, 2021 work-related injury.

         17.     On April 2, 2021, ALICEA sought medical treatment. ALICEA was placed on

  light-duty status with lifting restrictions and began to attend therapy sessions.

         18.     On April 7, 2021, when ALICEA returned to work, she was terminated from her

  employment with Advance Auto under the guise of “Failing a Drug Test” administered by the

  urgent care center. Drug testing was not a requirement for employment and Advance Auto was

  aware of various employees partaking in drug use.

         19.     Furthermore, Advance Auto failed to pay ALICEA her full and proper minimum

  wages for certain hours worked during her employment.




                                                    3
Case 9:21-cv-80925-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 4 of 7




            20.     Specifically, Advance Auto failed to pay or otherwise withheld from ALICEA her

  earnings for the period starting on March 28, 2021 and ending on April 10, 2021. ALICEA is owed

  her total gross pay of $527.11 for the pay period of March 28, 2021 through April 10, 2021.

            21.     The total amount due and owing to ALICEA based on Florida’s minimum wage is

  $435.53, which is subject to change as ALICEA engages in the discovery process, plus liquidated

  damages.

            22.     Advance Auto has knowingly and willfully refused to pay ALICEA her legally

  entitled wages.

            23.     ALICEA has retained the services of the undersigned Counsel and is obligated to

  pay for the legal services provided.

            COUNT I – VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)

            24.     Plaintiff ALICEA realleges and incorporates the allegations in paragraphs 1

  through 23 above as if fully set forth herein.

            25.     Under the Fair Labor Standards Act, every employer shall pay wages to each of her

  employees who in any workweek is engaged in commerce or in the production of good for

  commerce or is employed in an enterprise engaged in commerce or in the production of goods for

  commerce. 29 U.S.C. § 206(a).

            26.     “Any employer who violates the provisions of Section 206 [of the Fair Labor

  Standards Act] shall be liable to the employee or employees affected in the amount of their unpaid

  minimum wages . . . and in an additional equal amount as liquidated damages.” 29 U.S.C. §

  216(b).




                                                    4
Case 9:21-cv-80925-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 5 of 7




          27.    ALICEA brings forth this action pursuant to the Fair Labor Standards Act, 29

  U.S.C. §§ 201 et seq., and alleges that she is entitled to the following: (a) unpaid minimum wages

  as listed above, and (b) liquidated damages.

          28.    At all relevant times, Advance Auto employed ALICEA within the meaning of the

  FLSA.

          29.    During ALICEA’s employment with Advance Auto, and at all times relevant to this

  action, ALICEA worked her regularly scheduled hours for the week prior to her termination, but

  was not paid or those hours.

          30.    ALICEA is owed for working her scheduled hours, 50.88 hours, from March 28,

  2021 through April 7, 2021.

          31.    The total amount due and owing to ALICEA is $435.53, which is subject to change

  as ALICEA engages in the discovery process, plus liquidated damages.

          32.    ALICEA seeks recovery of damages as referenced above and further seeks interest,

  costs, and attorney’s fees, pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, Plaintiff, JUANITA ALICEA, demands judgment against Defendant,

  ADVANCE STORES COMPANY, INCORPORATED, a Florida Profit Corporation, d/b/a

  ADVANCE AUTO PARTS #9593, plus interest, costs, reasonable attorney’s fees, and such other

  remedy this Court deems just and proper.

       COUNT II – VIOLATION OF FLORIDA WORKER’S COMPENSATION LAW
                             (FLA. STAT. § 440.205)

          33.    Plaintiff ALICEA realleges and incorporates the allegations in paragraphs 1

  through 23 above as if fully set forth herein.

          34.    ALICEA, by her above-described conduct, was acting in a way consistent with the

  procedures for seeking worker’s compensation benefits under Chapter 440, Florida Statutes.

                                                   5
Case 9:21-cv-80925-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 6 of 7




         35.     ALICEA’s worker’s compensation claim is a valid claim.

         36.     Florida Statute Section 440.205 states, “No employer shall discharge, threaten to

  discharge, intimidate, or coerce any employee by reason of such employee’s valid claim for

  compensation or attempt to claim compensation under the Workers’ Compensation Law.”

         37.     After ALICEA filed a valid worker’s compensation claim, Advance Auto retaliated

  against her by terminating her employment, in violation of the Florida Worker’s Compensation

  Law, Florida Statute § 440.205.

         38.     Advance Auto wrongfully and unlawfully discharged ALICEA for the purpose of

  retaliating against her for pursuing a valid worker’s compensation claim, in violation of ALICEA’s

  rights under § 440.205 and Florida common law.

         39.     ALICEA has suffered direct pecuniary losses, including lost wages, and will suffer

  future pecuniary losses as a direct result of Advance Auto’s above-described violations of Florida

  Statute § 440.205.

         40.     ALICEA has suffered, is now suffering, and will continue to suffer lost wages,

  emotional pain, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

  losses as a direct result of Advance Auto’s violation of Florida Statute § 440.205.

         41.     Due to irreconcilable differences, reinstatement is impossible.

         WHEREFORE, Plaintiff, JUANITA ALICEA, respectfully requests that this Court:

  (a) declare Advance Auto’s conduct to be in violation of Florida Statute § 440.205; (b) enjoin

  Advance Auto from engaging in such conduct in the future; (c) award the equitable remedy of

  back pay and front pay in lieu of reinstatement; (d) award compensatory damages to ALICEA; (e)

  award attorney’s fees and costs to ALICEA; and (f) grant such further relief as this Court may

  deem just and proper.



                                                   6
Case 9:21-cv-80925-XXXX Document 1 Entered on FLSD Docket 05/21/2021 Page 7 of 7




                                   JURY TRIAL DEMAND

        Plaintiff, JUANITA ALICEA, demands a trial by jury on all issues so triable.

  Dated May 21, 2021.
                                     Respectfully submitted,

                                     Sconzo Law Office, P.A.
                                     3825 PGA Boulevard, Suite 207
                                     Palm Beach Gardens, FL 33410
                                     Telephone: (561) 729-0940
                                     Facsimile: (561) 491-9459

                                     By: /s/ Gregory S. Sconzo
                                     GREGORY S. SCONZO, ESQUIRE
                                     Florida Bar No.: 0105553
                                     SAMANTHA L. SIMPSON, ESQ.
                                     Florida Bar No.: 1010423
                                     Email: greg@sconzolawoffice.com
                                     Email: samantha@sconzolawoffice.com
                                     Secondary Email: alexa@sconzolawoffice.com




                                               7
